By the whole Court.
On motion in arrest, the court cannot inquire into the evidence on which the jury found a general verdict. The declaration set forth — That from the year 1774, to the year 1785, the plaintiff was rightfully and legally possessed of the land demanded, by virtue of a legal assignment from Wright and Young, to whom it was conveyed by one John Loudon: That the defendant, without law or right, thereinto entered, and thereof dispossessed the plaintiff: That the land in question was assigned to the plaintiff, to be disposed of, for the benefit of all the creditors of Wright and Young; and that the plaintiff hath good right to recover the same, etc.— The plea is proper to the action, and puts the whole declaration on proof, which being found by the verdict, in favor of the plaintiff, everything necessary t,o support the plaintiff’s right of recovery, as alleged in the declaration, must be taken to have been proved to the satisfaction of the jury;— therefore, the plaintiff ought to have judgment.